Pur Curiam:
"We are unable to see any legal reason why the appellant *532should have a review of the accounts in question. The matter of the right to a bill of review in the Orphans’ Court, has been so fully discussed in recent cases that we can better employ our time than in going over the same ground again: See Jones's App., 99 Pa. 124; Lehr’s App., 98 Pa. 25 ; Le Moyne’s App., 104 Pa. 321; Scott’s App., 112 Pa. 427.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.